Title: To George Washington from Gustavus Scott, 18 November 1796
From: Scott, Gustavus,Thornton, William
To: Washington, George


                        
                            City of washington 18th novr 1796
                        
                        We the Commissioners of the City of Washington, with the greatest respect,
                            represent to the President of the United States,
                        That, recurring, with much Satisfaction, to his Speech to both Houses of
                            Congress, soon after the Commencement of the Columbian Government, in which he very
                            earnestly recommended a particular Attention to, and a provision for, the Education of the
                            rising Generations.
                        That, having at various times since our Appointment been honored with a
                            free personal Communication of his Sentiments on this interesting Subject, 
                        That, having by Letter on the 28th of January 1795 received his Opinions
                            more at large, in which "he regrets that the youth of the United States should be sent to
                            foreign Countries for the purpose of Education, "where, though
                            doubtless many under these circumstances escape the danger of contracting
                            principles unfriendly to republican Government; yet we ought to appreciate the hazard
                            attending ardent & susceptible Minds from.
                        
                        We are induced to offer our Sentiments in favour of appointing proper persons
                            to receive the Donations of the Patrons of Science & Learning—towards the
                            establishment of a grand National University in the City of Washington
                            towards the advancement of the same; and for the promotion with the
                            laudable Intentions contemplated by the , in such a way as to the
                            President of the United States shall seem meet.
                        
                    G.S.W.T.A.W.